Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/19/2021, have been fully considered and are persuasive.  The previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a transport device for a revolving transport of the at least one sample chamber from one station to the next until the first station is reached again” and “an interior of the measurement device is adapted to receive the at least one sample chamber such that the sample passes radially through the spherical light collector”.
Claims 2 - 15 which depend from claim 1 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

 /PETER J MACCHIAROLO/ Supervisory Patent Examiner, Art Unit 2856